Writ of Habeas    Corpus   l)isrnissed, Opinion issued November 14 ,2012




                                                 In The
                                       (!uitrt tif  Arca1
                           fiftI    Jitrict      nf tirxw tt Ja[1a
                                         No. 05-12-01437-CV

                                 IN RE KIELLE MCNEAL, Relator

                   Original Proceeding from the Criminal District Court No. 5
                                      Dallas County, Texas
                               Trial Court Cause No. F08-47896-L


                                MEMORANDUM OPINION
                           Before Justices Moseley, FitzGerald, and Myers
                                    Opinion by Justice FitzGerald

         Before the Court is relator’s petition for habeas corpus complaining of ineffective assistance

of counsel. The facts and issues are well known to the parties, so we need not recount them herein.

This Court has no jurisdiction over habeas corpus proceedings in which the relator seeks relief from

a felony judgmentafter final conviction. See TEx. CODE CRIM. PROC. ANN. Art. 11.07 (West Supp.

2011).     Accordingly, we DISMISS relator’s petition for a writ of habeas corpus for want of

jurisdiction.